  Case: 1:15-cv-02881 Document #: 389 Filed: 03/19/20 Page 1 of 2 PageID #:24522




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                      )
                                                      )
 U.S. COMMODITY FUTURES TRADING
                                                      )
 COMMISSION,
                                                      )
         Plaintiff,                                   )   Case No. 15 C 2881
                                                      )
         v.                                           )   Judge John Robert Blakey
                                                      )
 KRAFT FOODS GROUP, INC. and                          )
 MONDELĒZ GLOBAL LLC,                                 )
                                                      )
         Defendants.                                  )

                      DEFENDANTS’ RESPONSE TO PLAINTIFF CFTC’S
                           MOTION FOR RELIEF FROM ORDER

       Consistent with the Court’s March 12, 2020 order, Defendants submit this response to the

CFTC’s March 11, 2020 motion for relief pursuant to Federal Rule of Civil Procedure 60(b)(6).

Dkt. No. 384.

       First, the CFTC’s motion is premature. The Court has not yet issued its final ruling on

Defendants’ contempt motion, identified the relief (if any) it will accord, or articulated the

factual and legal bases for its decision.

       Second, Defendants’ contempt motion is not, and has never been, moot. Defendants

agreed to withdraw their contempt motion only after the parties signed the proposed consent

order and after the consent order had been approved and “entered by the Court.” Dkt. No. 379 at

4:23-5:3; see also Dkt. No. 382 at 1 (withdrawal is “contingent upon the Court’s approval of the

proposed consent order”). The Court has not approved the parties’ proposed consent order, in

part because the Court requested that the parties revisit certain provisions following its contempt

ruling. Dkt. No. 387 at 23-24. As reflected in Defendants’ contingent motion to withdraw,




                                                  1
  Case: 1:15-cv-02881 Document #: 389 Filed: 03/19/20 Page 2 of 2 PageID #:24523




however, the parties’ agreement to settle the case was not conditioned or dependent upon the

Court’s ruling on contempt. Dkt. No. 382 at 1.

       Third, the Court has afforded the CFTC numerous opportunities to submit any evidence it

felt was necessary to respond to the contempt motion. The CFTC chose not to do so. The

CFTC’s position has been—at least until the Court entered its February 14 order—that the Court

should decide the motion based on the briefs already submitted. Defendants agree, and stand by

the factual assertions in their filings and sworn declaration. The record before the Court provides

an appropriate basis for the Court to determine what the interest of justice requires.



 Dated: March 19, 2020                            Respectfully submitted,

                                                  KRAFT FOODS GROUP, INC. and MONDELĒZ
                                                  GLOBAL LLC

                                                  /s/ Dean N. Panos
                                                  Dean N. Panos
                                                  J. Kevin McCall
                                                  Nicole A. Allen
                                                  Thomas E. Quinn
                                                  JENNER & BLOCK LLP
                                                  353 N. Clark Street
                                                  Chicago, IL 60654-3456
                                                  Telephone: (312) 222-9350

                                                  Gregory S. Kaufman (pro hac vice)
                                                  EVERSHEDS SUTHERLAND (US) LLP
                                                  700 Sixth St., N.W., Suite 700
                                                  Washington, D.C. 20001
                                                  Telephone: (202) 383-0325
                                                  Email: gregkaufman@eversheds-sutherland.com

                                                  Attorneys for Kraft Foods Group, Inc. and
                                                  Mondelēz Global, LLC




                                                 2
